Citation Nr: 1743235	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-31 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement service connection for an allergy disorder, to include allergic rhinitis/hay fever, and if so whether service-connection is warranted.

2.  Whether new and material evidence has been received to reopen the previously denied claim for entitlement to service connection for conjunctivitis of the eyes.

3.  Entitlement to a disability rating in excess of 10 percent for residuals of a fracture of the right maxilla and eye orbit, status post right sinus osteoplasty.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to September 1993. 

The maxilla and allergy claims come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The conjunctivitis claim comes before the Board on appeal from an April 2015 rating decision by the RO in Atlanta, Georgia.

In May 2015, the Board remanded the maxilla and allergy claims to the Agency of Original Jurisdiction (AOJ) for further development.  The claims have now been returned to the Board. 

The Board notes that in its May 2015 remand, the Board did not formally reopen the Veteran's service-connection claim for an allergy disorder.  As discussed below, the claim was previously denied in a final 1994 and 2004 rating decisions.  The Board is therefore re-characterizing the issue on appeal at this time.  

To the extent the Veteran has argued that disfigurement of the nose and eye, scarring of the face and numbness on the forehead has not yet been addressed by VA as a residual of his in-service motor vehicle accident, the Board notes that the RO addressed each of these conditions in a July 2016 rating decision, awarding service connection for nose disfigurement, rated 30 percent disabling effective July 28, 2009, and for a painful and unstable scar, residual of fracture of the right maxilla and eye orbit, rated 20 percent disabling, also effective July 28, 2009.  In the rating decision, the RO specifically discussed asymmetry of the nose and right eye, and the Veteran's accounts of paresthesia of areas on the forehead, indicating that they were consistent with his medical history and service treatment records following his in-service accident.  

The issues of whether new and material evidence has been received to reopen the previously denied claim for entitlement to service connection for conjunctivitis of the eyes, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  By an October 1994 rating decision, the RO denied the Veteran's claim for service connection for hay fever; he was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was new and material evidence received within a year.

3.  By a September 2004 rating decision, the RO denied the Veteran's petition to reopen his previously denied claim for service connection for allergic rhinitis and hay fever; he was advised of the RO's decision, and of his appellate rights.

4.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was new and material evidence received within a year.

5.  Additional evidence received since the RO's September 2004 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for an allergy disorder, to include hay fever and allergic rhinitis, and raises a reasonable possibility of substantiating the claim.

6.  The evidence of record demonstrates that the Veteran has allergic rhinitis that was incurred during his period of active duty service.

7.  Throughout the appeal, the residuals of a fracture of the right maxilla and eye orbit, status post right sinus osteoplasty (noted as "osteopathy" on the rating codesheet), have been manifested by, at worst, four non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past 12 months, two incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotics treatment in the past 12 months, and malunion or nonunion of the maxilla with slight displacement.


CONCLUSIONS OF LAW

1.  The RO's October 1994 rating decision to deny service connection for hay fever is final.  38 U.S.C.A. §§ 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (1994).

2.  The RO's September 2004 rating decision to deny the Veteran's petition to reopen his previously denied claim of entitlement to service connection for allergic rhinitis and hay fever is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2004).

3.  New and material evidence has been received to reopen the Veteran's claim for service connection for an allergy disorder.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2016).

4.  The criteria for the award of service connection for allergic rhinitis have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2016).

5.  The criteria for a disability rating in excess of 10 percent for the residuals of a fracture of the right maxilla and eye orbit, status post right sinus osteoplasty, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, 4.150, Diagnostic Codes (DCs) 6512, 9916 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Board is reopening and granting the Veteran's the allergy claim.  Regarding the increased rating claim, there has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board recognizes that in its May 2015 remand, the Board requested that the Veteran's maxilla residuals be examined by an appropriate specialist, to include a maxillofacial surgeon.  In attempting to comply with the Board's instructions, the AOJ documented in the claims file that no specialist, to include a maxillofacial surgeon exists at Compensation and Pension.  The Veteran was instead scheduled for a sinus examination with a practitioner, and for a dental examination with a staff dentist.  Upon review of their respective examination reports, the Board finds them to be sufficiently informative as to the current severity of symptoms and level of impairment caused by the Veteran's residuals of a fracture of the right maxilla and eye orbit, status post right sinus osteoplasty so as to apply the rating schedule and adjudicate the Veteran's claim.  To the extent the Board sought a specialist to address the Veteran's facial deformities to include sunken or displaced eye and nose, and facial scars, the subsequent examinations scheduled and administered on remand yielded results prompting the AOJ to award service-connection for such disabilities in a July 2016 rating decision, as noted in the Introduction above.  As such, the Board finds that there is substantial compliance with the Board's prior remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II.  Allergy Claim - New and Material Evidence

The Veteran seeks to reopen his previously denied claim of entitlement service connection for an allergy disorder.

In the present case, the RO, by a decision entered in October 1994, denied the Veteran's claim for service connection for hay fever on grounds that the allergic symptoms were transitory in nature and did not represent a chronic disorder.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (1994).  As a result, the RO's October 1994 decision became final.  38 U.S.C.A. §§ 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (1994).  

The RO, by a decision entered in September 2004, denied the Veteran's petition to reopen his previously denied claim for service connection for allergic rhinitis/hay fever on grounds that new and material evidence had not been submitted.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2004).  As a result, the RO's September 2004 decision became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2004).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the time of the RO's September 2004 rating decision includes new and material evidence.  Specifically, the Veteran's treating private physician, Dr. R.R.C., submitted an April 1, 2009 treatment record, in which he wrote that the Veteran had been experiencing allergic rhinitis since the 1970s.  This evidence suggests a chronic allergy disorder.  This evidence was not before adjudicators when the Veteran's claim was last denied in September 2004, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for an allergy disorder, and raises a reasonable possibility of substantiating the claim.  Accordingly, the allergy disorder claim is reopened.

III.  Allergy claim - Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366  (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).

In this case, it is undisputed that the Veteran has a current diagnosis of allergic rhinitis.  See, e.g., the December 2015 DBQ for Sinusitis and Rhinitis.

The Veteran's service treatment records also contain numerous complaints of allergies, hay fever, and include impressions of allergic rhinitis.  See, e.g., a May 30, 1978 record of symptoms (noting possible hay fever); a May 28, 1979 Chronological Record of Medical Care (noting an assessment of hay fever); an April 16, 1980 Chronological Record of Medical care (noting complaints of allergies); an April 8, 1981 Chronological Record of Medical Care (noting itching in the eyes, running nose, sneezing, watery eyes, congestion, plugged up nose, with an assessment of hay fever); a May 4, 1983 Consultation Sheet (noting complaints of itchy red eyes, tearing and nasal stuffiness related to seasonal changes, and an impression of seasonal allergic rhinitis); an April 9, 1987 Chronological Record of Medical Care (noting hay fever, and an assessment of allergic rhinitis); a March 30, 1990 record of symptoms (noting sinus congestion, runny-nose, and an assessment of rhinitis); a June 25, 1993 Report of Medical History (indicating a history of hay fever, seasonal symptoms with allergy shots for the past two years).  

The key question at issue is whether the Veteran's current rhinitis disability was incurred during his period of service.  Much of the development in this case has focused on whether the Veteran's rhinitis disability is related to his in-service motor vehicle accident and resultant head trauma.  The Board notes however, that the Veteran's complaints of allergies, hay fever, and rhinitis pre-date his in-service accident.  Significantly, the Veteran's physician, Dr. R.R.C., noted in an April 1, 2009 report that the Veteran has had allergic rhinitis since the 1970s, for at least 30 years.  There is no indication that the Veteran's allergies pre-dated service, as his examination upon entrance is normal, and he specifically denied experiencing hay fever on his March 1973 Report of Medical History.  The Veteran has credibly described in-service onset of his rhinitis disability, and the record does not identify any post-service event or injury to which the Veteran's current disability can be described.  For these reasons, the Board finds that the evidence favors a finding that the Veteran's allergic rhinitis was incurred during his period of active duty service.  The benefit sought on appeal is granted.  

III.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).
The Board observes that an unappealed rating decision of October 1994 granted service connection for the Veteran's residuals of a fracture to the right maxilla and eye orbit, status post right sinus osteoplasty.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran already has separate disability ratings for a painful and unstable scar and nose disfigurement (as discussed in the Introduction above) - rated as separate residuals caused by the service-connected residuals of a fracture of the right maxilla and eye orbit, status post right sinus osteoplasty.  The Veteran also is in receipt of separate disability ratings for unspecified anxiety disorder, unspecified depressive disorder, and cognitive disorder with traumatic brain injury (TBI), and migraine headaches.  The Veteran has not appealed these disability ratings or the effective dates assigned for the ratings.  The Board's analysis will focus on the service-connected residuals of the maxilla fracture and in-service osteoplasty.

The Veteran is in receipt of a 10 percent disability rating under 38 C.F.R. §§ 4.97, 4.150, DC 6512-9916 for his residuals of a fracture of the right maxilla and eye orbit, status post right sinus osteoplasty.  He seeks a higher disability rating.

DC 6512 pertains to frontal sinusitis, and is to be rated under the General Rating Formula for Sinusitis.  The General Rating Formula for Sinusitis provides a noncompensable (0 percent) rating for sinusitis that is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

Under the ratings for dental and oral conditions, DC 9916 provides that with malunion or nonunion of the maxilla with slight displacement is rated as noncompensable.  Malunion or nonunion of the maxilla with moderate displacement is rated as 10 percent disabling.  Malunion or nonunion of the maxilla with severe displacement warrants a 30 percent evaluation.  38 C.F.R. § 4.150, DC 9916.

The Board will begin by addressing DC 6512.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his service-connected residuals of a fracture of the right maxilla and eye orbit, status post right sinus osteoplasty.  38 C.F.R. § 4.97, DC 6512.  Here, there is no evidence of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, to warrant a higher disability rating.  Id.

Specifically, at the May 2010 VA examination, the VA examiner determined that the Veteran had three non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge.  The examiner found that the Veteran had not experienced any incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotics treatment.

At the August 2015 VA examination, the VA examiner determined that the Veteran had three non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past 12 months.  The examiner found that the Veteran had not experienced any incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotics treatment in the past 12 months.
At the December 2015 VA examination, the VA examiner determined that the Veteran had four non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past 12 months.  The examiner found that the Veteran had two incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotics treatment in the past 12 months.

The VA and private treatment records do not provide evidence to the contrary of that obtained at the VA examinations.

Therefore, the Veteran is not entitled to a higher disability rating for his service-connected residuals of a fracture of the right maxilla and eye orbit, status post right sinus osteoplasty.  38 C.F.R. § 4.97, DC 6512.  Here, there is no evidence of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, to warrant a disability rating in excess of 10 percent.  Id.

The Board will now address DC 9916.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his service-connected residuals of a fracture of the right maxilla and eye orbit, status post right sinus osteoplasty.  38 C.F.R. § 4.150, DC 9916.  Here, there is no evidence of malunion or nonunion of the maxilla with severe displacement, to warrant a higher disability rating.  Id.
Specifically, at the October 2009 VA examination, the VA examiner found that the Veteran did not have any functional impairment due to loss of motion or masticatory function.  There was no crepitus and no deviation on opening and closing.  There was no evidence of discomfort.

At the August 2012 VA examination, the VA examiner determined that the Veteran had recovered from his surgery following his fracture to the right maxilla.  The examiner opined that the Veteran was healing within normal limits.
At the August 2015 VA examination, the VA examiner found that the maxilla was intact and normal.

At the July 2016 VA dental examination, the VA examiner determined that the Veteran had malunion or nonunion of the maxilla with slight displacement, following panographic/intraoral imaging.

The VA and private treatment records do not provide evidence to the contrary of that obtained at the VA examinations.

Therefore, the Veteran is not entitled to a higher disability rating for his service-connected residuals of a fracture of the right maxilla and eye orbit, status post right sinus osteoplasty.  38 C.F.R. § 4.150, DC 9916.  Here, there is no evidence of malunion or nonunion of the maxilla with moderate or severe displacement, to warrant a separate or higher disability rating.  Id.

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected residuals of a fracture of the right maxilla and eye orbit, status post right sinus osteoplasty, more nearly met or nearly approximated the criteria for a higher disability rating.  Accordingly, staged ratings are not for application in the instant case.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected residuals of a fracture of the right maxilla and eye orbit, status post right sinus osteoplasty, at any time during the appeal period.  The increased rating claim is denied.  


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for an allergy disorder is reopened.

Service connection for allergic rhinitis is granted.

The claim of entitlement to a disability rating in excess of 10 percent for residuals of a fracture of the right maxilla and eye orbit, status post right sinus osteoplasty, is denied.




REMAND

Regarding the conjunctivitis claim, in an April 2015 rating decision, the RO denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for conjunctivitis of the eyes.  The Veteran filed a Notice of Disagreement (NOD) in July 2015.  The RO has not yet issued a Statement of the Case (SOC) on this issue.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2016).  Thus, a remand for issuance of an SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

Send the Veteran and his representative a SOC concerning the claim of whether new and material evidence has been received to reopen the previously denied claim for entitlement to service connection for conjunctivitis of the eyes.  The issue should not be certified or returned to the Board unless the Veteran or his representative submits a timely Substantive Appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


